UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):May 6, 2015 MIDDLEBURG FINANCIAL CORPORATION (Exact name of registrant as specified in its charter) Virginia (State or other jurisdiction of incorporation) 0-24159 (Commission File Number) 54-1696103 (I.R.S. Employer Identification No.) 111 West Washington Street Middleburg, Virginia (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (703) 777-6327 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07. Submission of Matters to a Vote of Security Holders. Middleburg Financial Corporation (the “Company”) held its Annual Meeting of Shareholders on May 6, 2015 (the “Annual Meeting”).At the Annual Meeting, the shareholders of the Company elected twelve directors to serve for one-year terms and ratified the appointment of Yount, Hyde& Barbour, P.C. as the Company’s independent registered public accounting firm for the year ending December31, 2015.The voting results for each proposal are as follows: 1. To elect 12 directors to serve for terms of one year each expiring at the 2016 Annual Meeting of Shareholders: For Withhold Broker Non-Vote Howard M. Armfield Henry F. Atherton, III Joseph L. Boling Childs F. Burden Alexander G. Green, III Gary D. LeClair John C. Lee, IV Mary Leigh McDaniel Keith W. Meurlin Janet A. Neuharth John M. Rust Gary R. Shook 2. To ratify the appointment of Yount, Hyde& Barbour, P.C. as the Company’s independent registered public accounting firm for the year ending December31, 2015: For Against Abstain SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. MIDDLEBURG FINANCIAL CORPORATION (Registrant) Date: May 11, 2015 By: /s/ Gary R. Shook Gary R. Shook President
